AMERICAN INDEPENDENCE FUNDS TRUST AMENDMENT #02 DATED JUNE 19, 2015 TO THE EXPENSE LIMITATION AGREEMENT DATED MARCH 1, 2015 AS AMENDED APRIL 29, 2015 WHEREAS, American Independence Financial Services, LLC (the “Investment Adviser”) and American Independence Funds Trust (the “Trust”), a Delaware business trust, entered into an Expense Limitation Agreement dated March 1, 2015, as amended April 29, 2015 (the “Agreement”) on behalf of each of the funds listed on Exhibit A (each, a “Fund”); and WHEREAS, the Investment Adviser and the Trust wish to amend the Agreement to include the American Independence Hillcrest Small Cap Value Fund, a new series of the Trust. NOW, THEREFORE, the parties hereto agree to the amended Exhibit A to include the following: Fund Name Expense Limitation Expiration American Independence Hillcrest Small Cap Value Fund Class A 1.85% March 1, 2017 Class C 2.35% Institutional Class 1.25% IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly executed as of the amendment date noted above. AMERICAN INDEPENDENCE FUNDS TRUST By: /s/ Eric M. Rubin Name: Eric M. Rubin Title President AMERICAN INDEPENDENCE FINANCIAL SERVICES, LLC By: /s/ John Pileggi Name: John J. Pileggi Title Managing Partner 1
